Fourth Court of Appeals
                                        San Antonio, Texas
                                             November 30, 2018

                                            No. 04-18-00914-CV

                                  In re Allison NAIL A/K/A Allie Nail

                                      Original Mandamus Proceeding1

                                                    ORDER

Sitting:         Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice
                 Irene Rios, Justice

       Relator’s Emergency Motion for Temporary Relief Pending Decision on Petition for Writ
of Mandamus is GRANTED. All discovery proceedings in the trial court, including the
November 30, 2018 deposition of Relator, are STAYED pending resolution of this mandamus
proceeding or until further order of this court. See TEX. R. APP. P. 52.10(b). We take no action on
Relator’s Petition for Writ of Mandamus at this time.

           It is so ORDERED on November 30, 2018.



                                                             _________________________________
                                                             Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of November, 2018.



                                                             ___________________________________
                                                             KEITH E. HOTTLE,
                                                             Clerk of Court



           1
         This proceeding arises out of Cause No. 2018CI16905, styled Nicholas Ortega and Demi Ortega f/k/a
Demi Myler v. Allison Nail a/k/a Allie Nail, pending in the 408th Judicial District Court, Bexar County, Texas, the
Honorable Michael E. Mery presiding.